        Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER                      )
CLINIC, INC., et al.,               )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )    Case No. 1:20-cv-01630-JEB
                                    )
U.S. DEPARTMENT OF HEALTH           )
AND HUMAN SERVICES, et al.,         )
                                    )
      Defendants.                   )
                                    )


          SURREPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR
                      A PRELIMINARY INJUNCTION
      OR A STAY PENDING JUDICIAL REVIEW PURSUANT TO 5 U.S.C. § 705
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 2 of 16




                                        INTRODUCTION
       While there is little doubt that plaintiffs have strong opinions about the Department of

Health and Human Services’ (HHS) nondiscrimination rule (the “2020 Rule” or “Rule”), Article

III requires something more than mere policy disagreement. Plaintiffs must demonstrate “injury in

fact” as to each provision they seek to challenge—harm that is concrete, particularized, and

“certainly impending.” Plaintiffs must also show that the government actually caused the harm

they allege, and that a decision from this Court is capable of redressing their asserted injuries.

Moreover, because plaintiffs seek the extraordinary remedy of a preliminary injunction enjoining

enforcement of the Rule, they must additionally show that their alleged injuries as to each provision

are irreparable.

       Plaintiffs, which allege harm by third parties not before this Court against patients who are

also not before this Court, come nowhere close to satisfying this standard. The harm plaintiffs

allege is fundamentally conjectural because plaintiffs fail to identify specific covered entities who

threaten imminent discrimination against specific patients, let alone against the unnamed members

of the organizations represented in this suit. Instead, plaintiffs assume that because, in their view,

the 2020 Rule somehow “encourages” discrimination, some individuals may, at some point, suffer

injury. And plaintiffs’ attempts to connect injury to healthcare organizations are even further

attenuated, as plaintiffs are forced to argue that supposed harm to future patients may have some

unspecified impact on their bottom lines.

       Even if plaintiffs could show concrete harm, they cannot explain how this Court might

grant adequate relief to redress that harm. Plaintiffs dismiss the vacatur of the key portion of the

2020 Rule—the elimination of gender identity from the definition of “on the basis of sex”—with

a wave of the hand. But plaintiffs never explain how the vacated portion of the Rule may be

resurrected. The decision in Franciscan Alliance, Inc. v. Azar, 414 F. Supp. 3d 928, 947 (N.D.

Tex. 2019), is final, was not appealed by the government, and the government cannot simply ignore

it. Thus, any relief in this case as to the definition of “on the basis of sex” would leave plaintiffs

with the text of Section 1557 itself and the provisions it incorporates—not the 2016 Rule. And the
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 3 of 16




text of Section 1557 is precisely what this rule codified in its regulatory provisions.

       Perhaps most lacking in plaintiffs’ arguments is any meaningful attempt to connect their

injuries to the specific provisions of the Rule they challenge. Indeed, after some 70 pages of

briefing, plaintiffs dedicate only one paragraph to explaining how they have standing to contest

each aspect of the Rule. But standing is not dispensed in gross—plaintiffs were required to explain

with specificity how each provision might harm them. They have fallen woefully short of doing

so.

       Finally, plaintiffs cannot demonstrate how any harm they allege is irreparable. Plaintiffs

suggest financial injury to their organizations, but they do not attempt to estimate what the 2020

Rule, which is fundamentally deregulatory, will cost them. Nor do they explain whether their

injuries will be incurred suddenly or over a period of years. Such vague assertions fall far short of

demonstrating entitlement to a preliminary injunction.

       Because plaintiffs lack standing to contest the 2020 Rule, their claims should be rejected—

and ultimately dismissed. But even if this Court determines that plaintiffs have standing, their

motion should nevertheless be denied because they fail to show irreparable harm.

                                           ARGUMENT
I.     PLAINTIFFS LACK STANDING
       Under Article III, a plaintiff bears the burden of demonstrating that it has standing to litigate

in federal court. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006). Plaintiffs, who

initially declined to address standing, do not carry their burden in their reply brief. Plaintiffs’

assertions of injury, which are premised on attenuated chains of events founded on conjecture, lack

any real connection to the government conduct they have challenged. And plaintiffs fail entirely

to explain how the relief they seek would redress their purported injuries. See Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992).
       A. Plaintiffs Lack Standing to Attack Each of the Provisions They Challenge.
       Plaintiffs justify their standing in broad strokes, arguing that because the 2020 Rule

supposedly “eliminates regulatory nondiscrimination protections for LGBTQ people, people with

                                                  2
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 4 of 16




LEP, and countless others[,]” Pls.’ Reply Mem. of P. & A. in Supp. of their Mot. for a Prelim. Inj.

or, in the Alternative, a Stay Pending Judicial Review Pursuant to 5 U.S.C. § 705 (“Reply”) at 4,

ECF No. 43, plaintiffs have established imminent injury sufficient to satisfy Article III. But

“[s]tanding is not dispensed in gross.” Davis v. FEC, 554 U.S. 724, 734 (2008) (quoting Lewis v.

Casey, 518 U.S. 343, 358 n.6 (1996)). Instead, plaintiffs “must demonstrate standing for each claim

[they] seek[] to press” and for “each form of relief sought,” DaimlerChrysler, 547 U.S. at 352. But

plaintiffs here cannot explain how they have standing to contest any of the provisions of the 2020

Rule they challenge. Indeed, rather than explaining how they might have standing to challenge

each provision, their Reply relies exclusively on vague statements contained in various

declarations that fail to connect any harm alleged to any specific provision challenged.
               1. Plaintiffs lack standing to challenge HHS’s decision not to define “on the
                    basis of sex.”
       Plaintiffs’ primary challenge is to HHS’s decision to defer to the text of Title IX rather than

attempt to define the term “on the basis of sex.” As HHS explained, omitting a definition would

allow the agency to apply the 2020 Rule in conformity with current case law—whatever that may

ultimately be following the Supreme Court’s decision in Bostock v. Clayton County, Georgia, 140

S. Ct. 1731 (2020). See 85 Fed. Reg. at 37,160, 37,168 (June 19, 2020) (“the elimination of a

regulatory definition of such term would not preclude application of the Court’s construction”).

For several reasons, plaintiffs fail to demonstrate how declining to include a new definition for

“on the basis of sex” (which the statute itself does not do) causes any real injury, let alone an

imminent injury, traceable to HHS. See Lujan, 504 U.S. at 560–61.

       First, plaintiffs cannot establish redressability. The definition of “on the basis of sex” that

plaintiffs prefer was enjoined, then vacated, in Franciscan Alliance, 414 F. Supp. 3d at 947.

Because the government did not appeal that decision, the vacatur is final and the government

cannot simply ignore it. The only path for plaintiffs to resurrect the old language would be through

a new rulemaking, which this Court lacks authority to require. See 42 U.S.C. § 18116(c) (“The

Secretary may promulgate regulations to implement this section.” (emphasis added)); Sierra Club


                                                 3
          Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 5 of 16




v. Jackson, 648 F.3d 848, 855 (D.C. Cir. 2011) (“APA explicitly excludes from judicial review

those agency actions that are ‘committed to agency discretion by law.’” (quoting 5 U.S.C.

§ 701(a))). Faced with this dilemma, plaintiffs argue that Franciscan Alliance “is a legal nullity[,]”

Reply at 3, but plaintiffs identify no case law that would permit a court or the government to

disregard the final decision of a district court vacating all or part of a regulation. Plaintiffs are free

to criticize the reasoning of Franciscan Alliance, but that discussion would necessarily be an

academic one. Procedurally, the vacatur rendered the old provision invalid, and the government

cannot simply disregard the judgment. See Dept. of Homeland Sec. v. Regents of the Univ. of

California, 140 S. Ct. 1891, 1916 n.7 (2020) (“Our affirmance of the NAACP order vacating the

rescission makes it unnecessary to examine the propriety of the nationwide scope of the injunctions

issued by the District Courts in Regents and Batalla Vidal.”).

        Second, plaintiffs cannot show causation. As explained in the government’s opposition,

Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26 (1976), controls. Plaintiffs

argue that the lack of a definition for “on the basis of sex” somehow “invites discrimination against

LGBTQ people.” Reply at 19. But the 2020 Rule does not result in the government taking any

action against plaintiffs, nor does it mandate any action on the part of third parties. Just like in

Simon, plaintiffs do nothing more than speculate about what unnamed third parties may do at some

point in the future. See Simon, 426 U.S. at 41–43. Indeed, if the threat of incarceration is an

insufficient guarantee of third-party action for purposes of standing, see Linda R.S. v. Richard D.,

410 U.S. 614, 617–18 (1973), plaintiffs cannot argue that the imposition of a new

nondiscrimination rule—were that even an option—would sufficiently redress their alleged

injuries. See Weaver’s Cove Energy, LLC v. R.I. Dep’t of Envtl. Mgmt., 524 F.3d 1330, 1333 (D.C.

Cir. 2008).

        Simply put, plaintiffs cannot demonstrate that there is a substantial risk that the lack of a

definition for “on the basis of sex” will injure them, that the government’s action would be the

cause of such an injury, or that the relief they seek can redress it. This Court therefore lacks



                                                    4
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 6 of 16




jurisdiction to consider plaintiffs’ challenge. 1
                2. Plaintiffs lack standing to challenge HHS’s elimination of the prohibition
                    on categorical coverage exclusions.
       For many of the same reasons plaintiffs lack standing to challenge the absence of a

definition for “on the basis of sex,” plaintiffs also cannot challenge the elimination of the

categorical coverage exclusions. Plaintiffs premise their claim of harm on an assertion that

eliminating this portion of the 2016 Rule “will result in a reduction in coverage and access to

medically necessary health care for transgender and gender nonconforming patients,” Reply at 19,

but plaintiffs never explain why. In support of standing, plaintiffs cite a declaration, see id. at 5,

which opines that elimination of the categorical coverage exclusion provision “invites health plans

to discriminate through the exclusion of gender affirming procedures,” Declaration of Naseema

Shafi, CEO, Whitman-Walker Health (“Shafi Decl.”) ¶ 27, ECF No. 29-3, and that “[t]o the extent

that the Revised Rule results in insurance plans and insurance companies reducing their coverage

of such therapies, Whitman-Walker itself—as well as our patients—will be directly harmed by

reduced reimbursements[,]” id. ¶ 35. But plaintiffs fail to acknowledge that the provision in the

2016 Rule, 45 C.F.R. § 92.207(b)(4), prohibited only categorical exclusions—it did not speak to

individual determinations. Thus, under either the old provision or the 2020 Rule, a covered entity

may choose to deny a claim. Plaintiffs fail to explain how this change results in a non-speculative

and certainly impending injury.

       The 2020 Rule’s provision is, in many respects, analogous to a Centers for Medicare &

Medicaid Services (“CMS”) decision concerning whether to issue a National Coverage

Determination (“NCD”). As plaintiffs themselves explained in minimizing CMS’s decision not to

issue an NCD for sex-reassignment surgery, “declining to issue a NCD only means coverage

determinations are made on a case-by-case basis, not that such treatment is or may be categorically

1 Any challenge to “unrelated regulations,” Reply at 5, would fail for similar reasons. Regardless,
plaintiffs mention these regulations only in passing in their motion when discussing their challenge
to HHS not including a definition for “on the basis of sex.” See, e.g., Mot. at 14 (“Bostock also
forecloses HHS’s elimination of gender identity and sexual orientation protections in unrelated
regulations.”).
                                                  5
          Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 7 of 16




excluded.” Mot. at 17. Plaintiffs’ own logic applies here with equal force. There is no standing

because, regardless of the 2020 Rule, a covered entity may still deny insurance coverage.
               3. Plaintiffs lack standing to challenge HHS’s changes to language-access
                  provisions.
        Plaintiffs fail to establish standing to challenge the 2020 Rule’s language-access provisions

because they cannot identify an individual or organization that will be sufficiently harmed to

support Article III standing. See infra I.B. Like much of the 2020 Rule, the language-access

provisions are fundamentally deregulatory in nature. Under the new Rule, plaintiff medical

providers remain free to offer all of the language assistance they desire—indeed, in many

circumstances, they remain obligated to provide such services. See 85 Fed. Reg. at 37,245

(explaining when “services must be provided free of charge, be accurate and timely, and protect

the privacy and independence of the individual with limited English proficiency”).

        Plaintiffs avoid acknowledging that the provision of language access services will continue

under the 2020 Rule, and instead rely on statements asserting that such services will be unavailable

or withheld under the 2020 Rule. For example, declarant Carpenter assumes that, under the 2020

Rule, his clients will lack “necessary translation[] services.” Declaration of Dr. Ward Carpenter,

MD Co-Director of Health Services, Los Angeles LGBT Center ¶ 19, ECF 29-10; see also

Declaration of Hector Vargas, Executive Director, GLMA ¶ 23 (“The Revised Rule also harms

patients with limited English proficiency (‘LEP’) who may not receive real-time good quality

translator services.”). Plaintiffs cannot rely on mere assertions that language services will be

unavailable; they must explain how the 2020 Rule, which expressly provides for such services,

will result in the situation plaintiffs claim to fear. And all of this, of course, assumes that plaintiffs

actually represent patients—something plaintiffs have never demonstrated. See infra I.B. Any

alleged harm to the providers themselves, in contrast, requires that this Court assume “a highly

attenuated chain of possibilities,” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 410 (2013), that

stretches injury in fact well beyond its breaking point. See Shafi Decl. ¶¶ 31–33 (speculating that

covered entities will not provide language services, that patients will become sicker as a result of


                                                    6
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 8 of 16




poor communication, that such patients will later seek care at a plaintiff provider, and that the

provider will incur additional costs from seeing patients with more serious conditions). Because

plaintiffs do not allege concrete, particular facts demonstrating that they will be harmed as a result

of the 2020 Rule’s change to the language-access provisions, they lack standing to challenge it.
              4. Plaintiffs lack standing to challenge HHS’s changes to the definition of a
                  “covered entity.”
       Plaintiffs’ argument against HHS’s construction of what counts as a “covered entity” is

likewise premised on assumptions insufficient to confer Article III standing. For example,

plaintiffs rely on declarant Fabian, who contends that as a result of the 2020 Rule’s definition of

covered entities, “health care professionals like myself and our patients, including LGBTQ

patients, will no longer, according to HHS, be protected from discrimination in health care

pursuant to Section 1557.” Declaration of Dr. Deborah Fabian, MD ¶ 21, ECF No. 29-14; see also

Declaration of Darrel Cummings, Chief of Staff, Los Angeles LGBT Center ¶ 31, ECF No 29-8

(“The Revised Rule also exempts numerous forms of health insurance from Section 1557,

subjecting LGBTQ patients who rely on those forms of insurance to discrimination based on sex,

gender identity, transgender status, sexual orientation, race, national origin, age, or disability.”).

Once again, plaintiffs simply assume that health care providers will discriminate as a result of the

2020 Rule, without explaining why or how. Plaintiffs do not explain, for instance, how the 2020

Rule’s definition of covered entities effects a meaningful change in light of Franciscan Alliance’s

vacatur of “gender identity” from the definition of “on the basis of sex,” or the 2016 Rule’s failure

to include “sexual orientation” in that definition. See supra I.A.1. And race, national origin, age,

and disability—highlighted by the declarants—are explicitly covered in the statutes that Section

1557, and thus the 2020 Rule, expressly incorporate. See 42 U.S.C. § 2000d; 20 U.S.C. § 1681; 42

U.S.C. § 6101; 29 U.S.C. § 794. The 2020 Rule therefore effects no material change in that regard.

Finally, plaintiffs’ alleged injury once again primarily affects patients not before this Court and

focuses on the conduct of third parties rather than of HHS. See Simon, 426 U.S. at 41–42.




                                                  7
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 9 of 16




               5. Plaintiffs lack standing to challenge the recognition of religious
                  protections.
       Plaintiffs fail entirely to explain how they are in a position to challenge the 2020 Rule’s

provisions regarding religious protections. See Reply at 6. As defendants have explained, those

provisions do not create exemptions; they acknowledge that there are religious exemptions in other

statutes that have always bound individuals and entities subject to Section 1557 because they are

incorporated into Section 1557 (e.g., 20 U.S.C. 1681(a)(3)). See Mem. of P. & A. in Opp’n to Pls.’

Mot. for a Prelim. Inj. or a Stay Pending Judicial Review Pursuant to 5 U.S.C. § 705 (“Opp.”) at

28–32, ECF No. 42. Assuming, arguendo, that HHS did in fact create new exemptions that were

previously inapplicable, plaintiffs have nevertheless failed to demonstrate concrete harm that is

“certainly impending” as a result of such considerations. Clapper, 568 U.S. at 401 (quoting

Whitmore, 495 U.S. at 158). Speculation about how an unnamed third party provider may interact

with an unnamed patient is insufficient to satisfy this standard. Indeed, speculation is even more

acute here, where religious conscience is involved. Plaintiffs’ theory assumes that a provider who

would otherwise refuse to offer services as a result of the dictates of his or her religion, would be

willing to violate those same beliefs in order to comply with a hypothetical HHS regulation.

Plaintiffs have not explained why such a scenario is likely to occur, let alone how it would affect

those actually before this Court. Finally, plaintiffs do not deny that the Religious Freedom

Restoration Act, Pub. L. No. 103-141, 107 Stat. 1488, constrains HHS’s ability to regulate now

just as much as it did when the 2016 Rule was in effect. Plaintiffs fail to demonstrate how any

supposed changes the 2020 Rule makes regarding other religious freedom protections would

further alter the conduct of providers.
                 6. Plaintiffs lack standing to challenge HHS’s reading of the proper
                    standard for Section 1557 claims.

       Finally, plaintiffs cannot justify standing to challenge HHS’s determination that, in

accordance with the plain text of Section 1557, “[t]he enforcement mechanisms provided for and

available under such title VI, title IX, section [504], or such Age Discrimination Act shall apply

for purposes of violations of this subsection.” 42 U.S.C. § 18116(a). The two citations plaintiffs

                                                 8
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 10 of 16




rely on in their Reply to support standing for this point assert that individuals who have multiple

protected characteristics will be harmed by the elimination of a unitary standard under 45 C.F.R.

§ 92.301. See Declaration of Bamby Salcedo, President and CEO, The TransLatin@ Coalition

(“Salcedo Decl.”) ¶ 37, ECF No. 29-6 (“Discrimination based on sexual orientation, gender

identity, transgender status, national origin, disability and LEP status is often intertwined, as

threads braided into one rope, and is difficult to separate.”); Declaration of Arianna Inurritegui-

Lint, Executive Director of Arianna’s Center (“Lint Decl.”) ¶ 52, ECF No. 29-7 (“This change will

have a particularly harmful effect because discrimination based on sexual orientation, gender

identity, transgender status, national origin, disability, and LEP status does not occur in an identity

vacuum.”). But once again, plaintiffs fail to explain how the change will cause this effect.

Moreover, because many courts have held that Section 1557 challenges may be brought via private

rights of action, courts will also be able to prescribe an enforcement standard for specific Section

1557 claims. Indeed, many courts have already weighed in, and the overwhelming majority align

with HHS’s interpretation. See 85 Fed. Reg. at 37,202 n.249 (collecting cases). In light of this,

plaintiffs fail to explain how the 2020 Rule’s elimination of 45 C.F.R. § 92.301 has injured them

(or the patients they purport to represent).
       B. Plaintiffs Lack Standing to Advance the Claims of Others.
       Although plaintiffs’ suit primarily alleges harm to patients, plaintiffs do not count a single

patient among them—indeed, with the exception of four medical doctors, plaintiffs are composed

exclusively of organizations rather than individuals. Plaintiffs’ attempts to assert the rights of

others not before this Court should be rejected.
               1. Plaintiff healthcare providers lack third-party standing.
       Even if plaintiffs could demonstrate that the harm alleged was non-speculative, redressable,

and caused by the government, plaintiffs fail to explain how each challenged provision would

injure the specific parties before the Court. As discussed in defendants’ opposition, see Opp. at

12–13, the medical providers before this Court fail to satisfy the three factors outlined in Powers

v. Ohio that would allow them to represent patients not before this Court, see 499 U.S. 400, 410–

                                                  9
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 11 of 16




11 (1991).

        First, the financial harm they allege—which is itself premised on effects from purported

injury to patients that is already far too speculative for the reasons discussed above—is fatally

unspecific. See Int’l. Acad. of Oral Med. & Toxicology v. FDA, 195 F. Supp. 3d 243, 265 (D.D.C.

2016) (assertion of “‘financial failure’” of dental practice was “over-general, unexplained, and

unsubstantiated speculation about the economics of mercury-free dentistry [that did] not

demonstrate . . . requisite injury in fact”); Freedom Watch, Inc. v. McAleenan, 442 F. Supp. 3d 180

(D.D.C. 2020) (“Plaintiff’s bare assertions cannot establish injury in fact based on an alleged harm

to the organization’s finances.”). Plaintiffs’ amorphous claims that the 2020 Rule will “negatively

affect the organizational activities of the health care provider plaintiffs” is insufficient to show that

plaintiff healthcare providers have been injured. Reply at 6.

        Second, plaintiffs attempt to assert the rights not of their own patients, but rather patients

who may experience alleged discrimination as a result of visiting other healthcare providers.

Plaintiffs fail to demonstrate a “close relation”—“indeed, they have no relationship at all”—with

these hypothetical patients. Kowalski v. Tesmer, 543 U.S. 125, 131 (2004) (attorneys could not

assert rights of potential future clients).

        Third, plaintiffs identify no real hindrance to patients themselves filing challenges. That

patients in another jurisdiction were willing to bring a suit undercuts plaintiffs’ claim that their

own patients are prevented from mounting challenges of their own. See Walker v. Azar, 1:20-cv-

02834 (E.D.N.Y.).
             2. “LGBTQ-services plaintiffs” lack organizational standing to assert claims
                  on behalf of their members.
        “LGBTQ-services plaintiffs” organizations—the TransLatin@ Coalition and Bradbury-

Sullivan LGBT Community Center—attempt to assert broad claims based on alleged injury to

their individual members. As courts have made clear time and again, however, “it is not enough to

aver that unidentified members have been injured. Rather, the [plaintiff] must specifically identify

members who have suffered the requisite harm.” U.S. Chamber of Commerce v. EPA, 642 F.3d


                                                   10
        Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 12 of 16




192, 199–200 (D.C. Cir. 2011) (citation omitted); see Coal. for Mercury–Free Drugs v. Sebelius,

725 F. Supp. 2d 1, 9 n.7 (D.D.C. 2010), aff’d, 671 F.3d 1275 (D.C. Cir. 2010) (“[T]he plaintiffs

are mistaken that standing can be based on the argument that an unnamed member of its

organization is likely to be harmed.”). In their opposition, defendants noted that plaintiffs had not

identified individual members who might support standing. See Opp. at 14. Plaintiffs failed to

contradict that conclusion in their Reply.

       In response to defendants’ argument that the Bradbury-Sullivan LGBT Community Center

lacks organizational standing, plaintiffs cite a single declaration from Adrian Shanker, the

organization’s executive director. See Reply at 8–9. While Shanker’s declaration contains accounts

of the experiences of the organization’s members, nowhere is a single member identified. Because

Shanker himself does not purport to be a potential patient who will likely be injured as a result of

the 2020 Rule, the Bradbury-Sullivan LGBT Community Center has failed to establish standing

to represent its members.

       Plaintiffs cite two declarations in support of organizational standing for TransLatin@

Coalition. See Reply at 8. But neither demonstrates that the organization has standing to advance

claims on behalf of its members. The Bamby Salcedo declaration, authored by the organization’s

founder, president, and CEO, focuses mainly on the organization itself, and the limited sections

discussing the potential personal impact of the 2020 Rule do nothing more than to discuss

unspecific fears about potential discrimination by unidentified providers. See, e.g., Salcedo Decl.

¶ 23 (“The Revised Rule’s elimination of the clear regulatory protections in the 2016 Final Rule

eliminates whatever amount of comfort I might have had, and heightens my fears, as it

communicates to health care providers that such discrimination is acceptable.”). The Lint

declaration likewise focuses on the organization and attempts to identify personal injury in only

the vaguest terms. Indeed, rather than providing unique accounts of imminent future injury, both

the Salcedo and Lint declarations rely on nearly identical boilerplate legalese. Compare id. ¶ 26

(“I fear that, as a result of the Revised Rule, people like me will experience even more

discrimination from health care providers and insurers because of our sex, gender identity,

                                                 11
         Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 13 of 16




transgender status, national origin, disability, LEP status, or some combination of these

characteristics.”), with Lint Decl. ¶ 35 (“I fear that, as a result of the Revised Rule, I will experience

even more discrimination by health care providers and insurers because of my sex, transgender

status, national origin, disability, LEP status or some combination of these characteristics.”). 2

        In all relevant respects, the Salcedo and Lint declarations are akin to the declaration

rejected by the Supreme Court in Summers v. Earth Island Institute, 555 U.S. 488, 495 (2009).

After deeming the declarant’s assertions of past harm irrelevant, the Court likewise rejected his

claims that he planned to visit national forests that would be affected by the operative regulation

as insufficient to establish “concrete, particularized injury in fact.” Id. at 496. The same reasoning

applies here. The Salcedo and Lint declarations, while potentially instructive as to the operations

of the TransLatin@ Coalition, provide nothing about an individual named member likely to be

injured by the 2020 Rule.
II.     PLAINTIFFS FAIL TO SHOW IRREPARABLE HARM
        Plaintiffs advance a number of arguments that they are entitled to a preliminary injunction

because the 2020 Rule will inflict irreparable harm. But plaintiffs must establish a “real,”

“substantial,” and “immediate” risk of irreparable harm. City of L.A. v. Lyons, 461 U.S. 95, 111

(1983)—a mere “possibility” of such harm is insufficient, Winter v. NRDC, Inc., 555 U.S. 7, 22

(2008). Plaintiffs’ claims fail to satisfy this standard.

        First, plaintiffs argue that they will suffer irreparable harm because of “the unconstitutional

deprivation of equal protection and the infringement of other constitutional rights” the 2020 Rule

will supposedly cause. Reply at 23. As the government explains in its opposition, Opp. at 34–41,

plaintiffs do not demonstrate a constitutional violation.

        Second, plaintiffs allege “the loss of access to health care” and “the invitation of well-

documented discrimination[.]” Reply at 23. Assuming plaintiffs have standing to allege such

2
  Furthermore, most statements reference past—rather than future—harm. See Summers v. Earth
Island Institute, 555 U.S. 488, 495 (2009) (declarant’s assertion could not support standing
“because it relates to past injury rather than imminent future injury that is sought to be enjoined”).

                                                   12
        Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 14 of 16




claims (no patients are counted among plaintiffs), they have failed to demonstrate irreparable

injury. Even if the harm plaintiffs allege were to occur under the 2020 Rule, patients would have

many options for seeking medical care, as evidenced by the numerous healthcare providers

represented before this Court. Furthermore, an allegation of “nothing more than speculation about

how third parties might respond to” agency action is insufficient to establish irreparable harm.

John Doe Co. v. Consumer Fin. Protec. Bureau, 849 F.3d 1129, 1134–35 (D.C. Cir. 2017).

       Third, plaintiffs allege various emotional injuries, including that the 2020 Rule “imposes

upon LGBTQ people stigma, causes distress, and negatively impacts their health directly,”

“actively calls into question LGBTQ people’s identities[,]” and “disrespectfully fails to refer to

transgender people by their correct gender and pronouns.” Reply at 23. That plaintiffs feel

passionately about the 2020 Rule is clear. But strong views—however sincere—do not constitute

irreparable harm. See Friends of Animals v. U.S. Bureau of Land Mgmt., 232 F. Supp. 3d 53, 66

(D.D.C. 2017). 3
       Finally, plaintiffs have alleged irreparable harm to their organizations’ finances. But, as

defendants have explained, see Opp. at 42, a plaintiff must show that the “very existence” of its

business is threatened, Soundboard Ass’n v. U.S. Fed. Trade Comm’n., 254 F. Supp. 3d 7, 13

(D.D.C. 2017) (quoting Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)), even if losses

may never be recoverable through litigation, Nat’l Mining Ass’n v. Jackson, 768 F. Supp. 2d 34,

52 (D.D.C. 2011). Plaintiffs have not made that necessary showing.
                                        CONCLUSION
       Because plaintiffs lack standing and have failed to demonstrate irreparable harm, their

motion should be denied.




3Plaintiffs additionally make the wholly unsupported claim that “[t]he Revised Rule also suggests
LGBTQ people are a threat to children[.]” Reply at 23 (citing 85 Fed. Reg. at 37,222). The Rule
does no such thing.
                                               13
       Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 15 of 16




Dated: August 10, 2020             Respectfully submitted,


                                   ETHAN P. DAVIS
                                   Acting Assistant Attorney General

                                   DAVID M. MORRELL
                                   Deputy Assistant Attorney General

                                   MICHELLE R. BENNETT
                                   Assistant Director, Federal Programs Branch

                                   /s/ William K. Lane III
                                   WILLIAM K. LANE III
                                   (D.C. Bar # 1034955)
                                   Counsel to the Assistant Attorney General
                                   Civil Division
                                   U.S. Department of Justice
                                   950 Pennsylvania Ave., N.W.
                                   Washington, D.C. 20530
                                   (202) 305-7920
                                   william.lane2@usdoj.gov


                                   JORDAN L. VON BOKERN
                                   LIAM C. HOLLAND
                                   Trial Attorneys, Federal Programs Branch


                                   Attorneys for Defendants




                                     14
    Case 1:20-cv-01630-JEB Document 48 Filed 08/10/20 Page 16 of 16




                            CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of August, 2020, I caused the foregoing
document to be served on counsel for plaintiffs by filing with the Court’s electronic case
filing system.



                                                           /s/ William K. Lane III
                                                           William K. Lane III
